Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on European Application No. 005942158-0001, 005942158-0002, 005942158-0003, 005942158-0004, 005942158-0005, 005942158-0006, 005942158-0007, and 005942158-0008 filed December 21, 2018. It is noted, however, that there is no corresponding certified document. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB. (See also 37 CFR 1.6(d)(2)).

Election/Restriction
Applicant’s election without traverse of Group III in the reply filed on March 8, 2021 is acknowledged. Groups I, II, IV – VII are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.

REFUSAL
Title Objection
The title is objected to for the following reasons stated below:

For proper description, clarity, consistency, and to accurately indicate the singular article being claimed in accordance with 37 CFR 1.153, the title must be amended throughout the application, original oath or declaration excepted, to read:   
-- Burglar Alarm --

Specification Objection
The specification is objected to for the following reasons stated below:

Figure descriptions should be grammatically correct and concise. Therefore, the description of 3.7 must be amended as follows:
	-- 3.7 is a back elevation view of FIGURE 3.1 --
	
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a), as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

Specifically:
The deletion of the indicated structure lines in amended 3.4.

    PNG
    media_image1.png
    717
    1163
    media_image1.png
    Greyscale



The removal of the indicated feature in amended 3.3.


    PNG
    media_image2.png
    754
    1507
    media_image2.png
    Greyscale



The addition of the indicated structure line in amended 3.2 and 3.7.

    PNG
    media_image3.png
    865
    1186
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    847
    926
    media_image4.png
    Greyscale



The removal of the line at the indicated portions of amended 3.7.

    PNG
    media_image5.png
    871
    973
    media_image5.png
    Greyscale



To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or submit new reproductions without new matter compared to the original disclosure.
 
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


The scope of the claimed design does not appear to be shown consistently in amended 3.1, 3.4, and 3.5. The indicated portion of the claimed design appears to be shown in broken lines in amended 3.1 and 3.5, while it appears to be shown in solid lines in amended 3.4. The examiner suggests clarification and consistency to the scope of the claimed design in all views it appears. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image6.png
    852
    935
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    938
    733
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    741
    922
    media_image8.png
    Greyscale



The scope of the claimed design does not appear to be shown consistently in amended 3.1 – 3.7. The indicated feature of the claimed design appears to be shown in broken lines in amended 3.1, 3.5, and 3.6. However, in amended 3.3, the indicated area discloses a flat plane with no broken line feature. The examiner suggests clarification and consistency to the scope of the claimed design in all views it appears. See annotated reproductions below for identification of inconsistencies


    PNG
    media_image9.png
    746
    471
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1026
    654
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    646
    703
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    664
    710
    media_image12.png
    Greyscale



The scope of the claimed design does not appear to be shown consistently in amended 3.2, 3.3, 3.6, and 3.7. In amended 3.2, 3.6, and 3.7, the indicated features are shown in solid lines. However in amended 3.3, the indicated features appear to be shown in broken lines. The Examiner suggests clarification and consistency to the scope of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image13.png
    570
    701
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    736
    689
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    558
    875
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    730
    851
    media_image16.png
    Greyscale



The structure of the claimed design does not appear to be shown consistently in amended 3.2 and 3.7. In amended 3.2, there is a structure line at the indicated area. However, in amended 3.7, there is no structure line at the indicated area. The Examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image17.png
    942
    1167
    media_image17.png
    Greyscale



In 3.3, there are indicated features whose depth and three-dimensional appearance cannot be completely understood, and are therefore non-enabled. It is therefore suggested that the areas/elements highlighted below, and any others that may not be evident from the original disclosure, be converted to broken lines in every figure in which they appear, with any shade lines removed from within, and the specification be amended to include a statement that the portions of the article shown in broken lines form no part of the claimed design.


    PNG
    media_image18.png
    977
    674
    media_image18.png
    Greyscale



all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e., new matter).

Replacement Drawings
Replacement drawing sheets must include all of the drawing figures appearing on the prior version of the sheet, even if only one drawing figure is being amended. However, if the applicant cancels a drawing figure, follow these steps:
Do not include the canceled drawing figure on the replacement drawing sheet.
Make appropriate changes to the drawing figure descriptions for consistency.
Additional replacement sheets may be necessary to show renumbering of the remaining drawing figures.
If all the drawing figures on a drawing sheet are canceled, a replacement sheet is not required.
A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the drawing figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.

Label the replacement drawing sheets in the top margin as either "Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner rejects the amended drawing figures, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Refusal Reply Reminder
	Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the 
 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Samantha.wood@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim stands rejected under 35 U.S.C. 112(a), and 35 U.S.C. 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA N WOOD whose telephone number is (571)272-6457.  The examiner can normally be reached on Monday - Friday, 8:30 - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAMANTHA WOOD/Examiner, Art Unit 2915